DETAILED ACTION

Response to Amendment
Due to the amendment filed on 03/07/2022, all objections as well as the rejections under 35 USC § 112 in the Office Action filed on 12/20/2021 have been overcome. However, all rejections under 35 USC § 103 remain, as further discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aylward et al (US 20090180282 A1; “Aylward”).
Re Claim 1:
Aylward discloses a light emitting display device (shown in at least Fig 3 and described, below) comprising: 
a light guide (secondary film layer 14) provided with comprising a plurality of recesses (air pockets 17, shown in Fig 3, described for base embodiment in ¶ 0051) that emits light supplied within the light guide to outside (to above 14, due to at least the configuration shown in Fig 3); 

a projection group (beads 20) comprising a plurality of projections provided (plurality of 20 provided as shown in Fig 3), the projection group (air pockets 17, described for base embodiment in ¶ 0051) having a height and an arrangement that ensure a distance for optimized lighting (described in at least ¶ 0056 as a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20) in a case where the projection group (20) is in contact with an object positioned to face the light guide plate (shown in Fig 3 and described in ¶ 0056 as a polymer layer 16 with beads 20 applied to at least one film of the multilayered light film 10, wherein film 13 is analogous to the claimed object) and light is transmitted between the light guide plate and the object (light transmission due to at least the configuration shown in Fig 3 and description in ¶ 0056).
With further regard to the light guide, since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), Aylward at least suggest an equivalent light guide to the claimed light guide plate for the purpose of guiding light (doing the same thing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting an equivalent light guide to the claimed light guide plate for the purpose of guiding light.
Aylward at least suggest an equivalent plurality of recesses (17) configuration to the claimed plurality of microrecesses for the purpose of extracting light (described in at least ¶ 0051 as light extraction features 15 may be offset from one film to the other. The light redirecting features in one embodiment provides an air pocket 17 by forming a feature that is between the upper and lower TIR surface of films 13 and 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting an equivalent plurality of recesses configuration to the claimed plurality of microrecesses for the purpose of extracting light.
With further regard to the group of projections, Aylward at least suggest an equivalent group of projections (20) configuration to the claimed group of microprojections for the purpose of providing a space between the light guide plate (14) and the object (13) (shown in Fig 3 and described as control over the airgap in at least ¶ 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting an equivalent group of projections of to the claimed group of microprojection for the purpose of providing a space between the light guide plate and the object.
With further regard to the microprojection group, Aylward at least suggests a plurality of microprojections provided in a visual recognition region of the light guide plate since light is optimized in the region of the light guide plate (14) proximate to the plurality of projections (20) as described in ¶ 0056 and then further emitted out of 14 due to at least the configuration shown in Fig 3. Further, drawings must be evaluated for what they reasonably disclose and In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting a plurality of microprojections provided in a visual recognition region of the light guide plate.
With further regard to the microprojection group, Aylward at least suggest the microprojection group having a height and an arrangement that ensure a distance that interference fringes are not visually recognized by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20 considered together with the description in ¶ 0055 of a more uniform airgap 16 over the entire length of the films 13, 14. Such an embodiment provides an optimum design for improved light uniformity. With improved light uniformity as the desired and optimized effect, undesirable lighting effects, specifically including interference fringes, would have been recognized as being at least mitigated by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, since the arrangement and height of microprojection group (20) controls the airgap, and the air gap improves light uniformity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting the microprojection group having a height and an arrangement that ensure a distance that interference fringes are not visually recognized.
With further regard to the microprojection group and the plurality of microrecesses, Aylward at least suggests the capability to configure the microprojections group (20) to be a polymer layer 16 with beads 20 applied to at least one film of the multilayered light film 10 and the configuration shown in Fig 3 since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125). Further, there are a finite number of configurations for the group of microprojections (20): on only the surface of object (13), on only the surface of the light guide plate (14), or on both the surface of 13 and 14. Therefore, two of the three possible configurations of the group of microprojections (20) are configured such that the microprojection group (20) and the plurality of microrecesses (17) are arranged on an identical surface, wherein the identical surface is the surface of 14 facing 13. Since the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions (In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the microprojections group (20) to be formed on the on the light guide plate, and configure the microprojection group and the plurality of microrecesses of Aylward such that the microprojection group and the plurality of microrecesses are arranged on an identical surface for the purpose of optimizing light (Aylward: ¶ 0056).

Re Claim 2:
Aylward discloses a light emitting display device comprising: 
a plurality of light guides (primary and secondary films 13 and 14, respectively) provided with comprising a plurality of recesses (air pockets 17, shown in Fig 3, described for base embodiment in ¶ 0051) that emits light supplied within the plurality of light guide plates (within 13 and 14) to outside (to above 14 due to at least the configuration shown in Fig 3), the plurality of light guide plates (13 and 14) being arranged to be superimposed on each other in a plan view (superimposed in the view shown in Fig 3); 
a light source unit (solid state light source 11) provided to correspond to the plurality of light guide (shown corresponding to 13 and 14 in Fig 3); and 
a projection group (beads 20) comprising a plurality of projections formed on one of two opposing light guides of the plurality of light guide (plurality of 20 provided on at least film 13 as shown in Fig 3), the microprojection group having a height and an arrangement that ensure such a distance for optimized lighting (described in at least ¶ 0056 as a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20),
wherein the projection group (20, described for base embodiment in ¶ 0051) having a height and an arrangement that ensure a distance for optimized lighting (described in at least ¶ 0056 as a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20).
With further regard to the plurality of light guides, since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), Aylward at least suggest an equivalent plurality of light guide to the claimed plurality of light guide plates for the purpose of guiding light (doing the same thing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting an equivalent plurality of light guides to the claimed light guide plates for the purpose of guiding light.
With further regard to the plurality of recesses, Aylward at least suggest an equivalent plurality of recesses (17) configuration to the claimed plurality of microrecesses for the purpose of extracting light (described in at least ¶ 0051 as light extraction features 15 may be offset from one film to the other. The light redirecting features in one embodiment provides an air pocket 17 by forming a feature that is between the upper and lower TIR surface of films 13 and 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting an equivalent plurality of recesses configuration to the claimed plurality of microrecesses for the purpose of extracting light.
With further regard to the group of projections, Aylward at least suggest an equivalent group of projections (20) configuration to the claimed group of microprojections for the purpose of providing a space between the light guide plate (14) and the object (13) (shown in Fig 3 and described as control over the airgap in at least ¶ 0056). Therefore, it would have been microprojection for the purpose of providing a space between the light guide plate and the object.
With further regard to the microprojection group, Aylward at least suggests a plurality of microprojections provided in a visual recognition region of at least one of two opposing light guide plates of the plurality of light guide plates since light is optimized in the region of the light guide plate (14) proximate to the plurality of projections (20) as described in ¶ 0056 and then further emitted out of 14 due to at least the configuration shown in Fig 3. Further, drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting a plurality of microprojections provided in a visual recognition region of at least one of two opposing light guide plates of the plurality of light guide plates.
With further regard to the microprojection group, Aylward at least suggest the microprojection group having a height and an arrangement that ensure a distance that interference fringes are not visually recognized between the two opposing light guide plates in a case where the microprojection group is in contact with another opposing light guide plate by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20 considered together with the description in ¶ 0055 of a more uniform airgap 16 over the entire length of the films 13, 14. Such an embodiment provides an optimum design for improved light uniformity. With improved light uniformity as the desired and optimized effect, undesirable lighting effects, specifically including interference fringes, would have been recognized as being at least mitigated by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, since the arrangement and height of microprojection group (20) controls the airgap, and the air gap improves light uniformity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting the microprojection group having a height and an arrangement that ensure a distance that interference fringes are not visually recognized between the two opposing light guide plates in a case where the microprojection group is in contact with another opposing light guide plate.
With further regard to the microprojection group and the plurality of microrecesses, Aylward at least suggests the capability to have a case where the microprojection group is configured in contact with the other of the two opposing light guide plates, and configure the microprojections group (20) and the plurality of microrecesses (17) such that the microprojection group (20) and the plurality of microrecesses (20) are arranged on an identical surface, wherein the identical surface is the surface of 14 facing 13 due at least the description in at least ¶ 0056 of a polymer layer 16 with beads 20 applied to at least one film of the multilayered light film 10 and the configuration shown in Fig 3 since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125). Further, there are a finite number of configurations for the group of microprojections (20): on only the surface of object In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a case where the microprojection group is configured in contact with the other of the two opposing light guide plates, and configure the microprojections group and the plurality of microrecesses such that the microprojection group and the plurality of microrecesses are arranged on an identical surface for the purpose of optimizing light (Aylward: ¶ 0056).
In the embodiment described above, Aylward does not explicitly disclose the light source is a plurality of light sources.
In the embodiment shown in Fig 4B, Aylward teaches a plurality of light sources (11).
Since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting display device of Aylward by duplicating the light source of Aylward as taught in at least in principle by Aylward for the benefit of enabling multiple redirecting regions (Aylward: ¶ 0059).
Re Claim 3:
Aylward further discloses wherein the microprojections (20) are arranged in a random pattern (shown in a random pattern in Fig 3 since the microprojections (20) are arranged in a pattern that is at random correspondence with the plurality of recesses (17)).
Re Claim 4:
With further regard to the microprojections (20), Aylward at least suggests an equivalent concentration range of microprojections to the claimed concentration of 10 to 200 of the microprojections are provided per 1 cm2 for the purpose of optimizing light scattering by describing bead concentration may also be adjusted to minimize scattering. In a further embodiment of this invention the beads could provide some scattering and diffusion in ¶ 0056. 
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the concentration of range of microprojections of Aylward as an equivalent range of microprojections to the claimed 10 to 200 of the microprojections are provided per 1 cm2 for the purpose of optimizing light diffusion (Aylward: ¶ 0056).


Re Claim 5:
With further regard to the microprojections, Aylward at least suggest the microprojection having an equivalent height to the claimed 5 μm or more and 100 μm or less for the purpose of controlling an airgap distance by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the microprojection of Aylward as having an equivalent height to the claimed 5 μm or more and 100 μm or less for the purpose of controlling an airgap distance.
With further regard to the microprojections, Aylward at least suggests and an equivalent form for each of the microprojections to the claimed form of each of the microprojections has a bottom area of 1,000 pm2 or more and 60,000 pm2 or less for the purpose of controlling an airgap distance by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20.
In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the form each of the microprojections of Aylward to the claimed form of each of the microprojections has a bottom area of 1,000 pm2 or more and 60,000 pm2 or less for the purpose of controlling an airgap distance.
Re Claim 8:
Aylward discloses a light guide (secondary film layer 14, Fig 3) provided with, on one surface of the light guide (on a surface 14), a plurality of recesses (air pockets 17, shown in Fig 3, described for base embodiment in ¶ 0051) that emits light supplied within the light guide plate to outside (to above 14, due to at least the configuration shown in Fig 3) and a projection group (beads 20) comprising a plurality of projections provided (plurality of 20 provided, Fig 3), the projection group comprising a height and an arrangement that ensure such a distance that ensure a distance for optimized lighting (described in at least ¶ 0056 as a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20) in a case where the microprojection group (20) is in contact with an object disposed to face the light guide (shown in Fig 3 and described in ¶ 0056 as a polymer layer 16 with beads 20 applied to at least one film of the multilayered light film 10, wherein primary film 13 is analogous to the claimed object) and is transmitted between the light guide (14) and the 
With further regard to the light guide, since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), Aylward at least suggest an equivalent light guide to the claimed light guide plate for the purpose of guiding light (doing the same thing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting an equivalent light guide to the claimed light guide plate for the purpose of guiding light.
With further regard to the plurality of recesses, Aylward at least suggest an equivalent plurality of recesses (17) configuration to the claimed plurality of microrecesses for the purpose of extracting light (described in at least ¶ 0051 as light extraction features 15 may be offset from one film to the other. The light redirecting features in one embodiment provides an air pocket 17 by forming a feature that is between the upper and lower TIR surface of films 13 and 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting an equivalent plurality of recesses configuration to the claimed plurality of microrecesses for the purpose of extracting light.
Aylward at least suggest an equivalent group of projections (20) configuration to the claimed group of microprojections for the purpose of providing a space between the light guide plate (14) and the object (13) (shown in Fig 3 and described as control over the airgap in at least ¶ 0056). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting an equivalent group of projections of to the claimed group of microprojection for the purpose of providing a space between the light guide plate and the object.
With further regard to the microprojection group, Aylward at least suggests a plurality of microprojections provided in a visual recognition region of the light guide plate since light is optimized in the region of the light guide plate (14) proximate to the plurality of projections (20) as described in ¶ 0056 and then further emitted out of 14 due to at least the configuration shown in Fig 3. Further, drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting a plurality of microprojections provided in a visual recognition region of the light guide plate.
With further regard to the microprojection group, Aylward at least suggests the capability to configure the microprojections group (20) to be formed on the on the light guide plate (13) by the configuration shown in Fig 3 and description in ¶ 0056 of a polymer layer 16 with beads 20 applied to at least one film of the multilayered light film 10. Therefore, it would In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the microprojections group to be formed on the on the light guide plate.
With further regard to the microprojection group, Aylward at least suggest the microprojection group having a height and an arrangement that ensure a distance that interference fringes are not visually recognized by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20 considered together with the description in ¶ 0055 of a more uniform airgap 16 over the entire length of the films 13, 14. Such an embodiment provides an optimum design for improved light uniformity. With improved light uniformity as the desired and optimized effect, undesirable lighting effects, specifically including interference fringes, would have been recognized as being at least mitigated by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, since the arrangement and height of 
As evidenced by the structure above, Aylward has manufactured the structure by some method.
Since Aylward discloses or at least suggests equivalent structure for the claimed light guide plate, Aylward at least suggest an equivalent method for the claimed method comprising: 
manufacturing a stamper body by electroforming with a prototype provided with the microrecesses; and 
processing recesses to be the microprojections, on a surface of the manufactured stamper body, 
the surface being provided with inverted products of the microrecesses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize Aylward as at least suggesting an equivalent method to the claimed method comprising:
manufacturing a stamper body by electroforming with a prototype provided with the microrecesses; and 
processing recesses to be the microprojections, on a surface of the manufactured stamper body, 
the surface being provided with inverted products of the microrecesses.
Re Claim 9:
Aylward further discloses wherein the microprojections (20) are arranged in a random pattern (shown in a random pattern in Fig 3 since the microprojections (20) are arranged in a pattern that is random correspondence with the plurality of recesses (17)).
Re Claim 10:
With further regard to the microprojections (20), Aylward at least suggests an equivalent concentration range of microprojections to the claimed concentration of 10 to 200 of the microprojections are provided per 1 cm2 for the purpose of optimizing light scattering by describing bead concentration may also be adjusted to minimize scattering. In a further embodiment of this invention the beads could provide some scattering and diffusion in ¶ 0056. 
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the concentration of range of microprojections of Aylward as an equivalent range of microprojections to the claimed 10 to 200 of the microprojections are provided per 1 cm2 for the purpose of optimizing light diffusion (Aylward: ¶ 0056).


Re Claim 11:
With further regard to the microprojections (20), Aylward at least suggests an equivalent concentration range of microprojections to the claimed concentration of 10 to 200 of the microprojections are provided per 1 cm2 for the purpose of optimizing light scattering by describing bead concentration may also be adjusted to minimize scattering. In a further embodiment of this invention the beads could provide some scattering and diffusion in ¶ 0056. 
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the concentration of range of microprojections of Aylward as an equivalent range of microprojections to the claimed 10 to 200 of the microprojections are provided per 1 cm2 for the purpose of optimizing light diffusion (Aylward: ¶ 0056).
Re Claim 12:
With further regard to the microprojections, Aylward at least suggest the microprojection having an equivalent height to the claimed 5 μm or more and 100 μm or less for the purpose of controlling an airgap distance by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20.
In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the microprojection of Aylward as having an equivalent height to the claimed 5 μm or more and 100 μm or less for the purpose of controlling an airgap distance.
Re Claim 13:
With further regard to the microprojections, Aylward at least suggest the microprojection having an equivalent height to the claimed 5 μm or more and 100 μm or less for the purpose of controlling an airgap distance by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the microprojection of Aylward as 5 μm or more and 100 μm or less for the purpose of controlling an airgap distance.
Re Claim 14:
With further regard to the microprojections, Aylward at least suggest the microprojection having an equivalent height to the claimed 5 μm or more and 100 μm or less for the purpose of controlling an airgap distance by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20.
Since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the microprojection of Aylward as having an equivalent height to the claimed 5 μm or more and 100 μm or less for the purpose of controlling an airgap distance.

Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aylward in view of Fujita et al (US 20160306098 A1; “Fujita”).
Re Claim 7:
Aylward further discloses the light emitting display device of claim 1 (claim 1, above).
does not explicitly disclose a game machine.
Fujita discloses a game machine (pin ball machine 100, Fig 9) comprising a light emitting display device (display device 104), wherein the light emitting display device (104) comprises a plurality of light sources (first and second light sources, 4 and 5, respectively disposed on a light guide plate 3 in the display device 1 as shown in Fig 1 transposed with 104 in Fig 9), a light guide plate (light guide plate 3 disposed in 1 as shown in  Fig 1 transposed with 104 in Fig 9), and a plurality of optical modifiers (first and second prisms 31 and 32, respectively disposed on 3 of 1 as shown in Fig 1 transposed with Fig 9, wherein the first and second prisms 31 and 32, respectively, are analogous in at least position to the claimed plurality of recesses).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light emitting display device of Aylward in a game machine as taught in at least principle by Fujita for the benefit of added utility. 
Re Claim 19:
Aylward further discloses the light emitting display device of claim 2 (claim 2, above).
Aylward does not explicitly disclose a game machine.
Fujita discloses a game machine (pin ball machine 100, Fig 9) comprising a light emitting display device (display device 104), wherein the light emitting display device (104) comprises a plurality of light sources (first and second light sources, 4 and 5, respectively disposed on a light guide plate 3 in the display device 1 as shown in Fig 1 transposed with 104 in Fig 9), a light guide plate (light guide plate 3 disposed in 1 as shown in  Fig 1 transposed with 104 in Fig 9), and a plurality of optical modifiers (first and second prisms 31 and 32, respectively disposed on 3 of 1 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light emitting display device of Aylward in a game machine as taught in at least principle by Fujita for the benefit of added utility.
Re Claim 20:
Aylward further discloses the light emitting display device of claim 3 (claim 3, above).
Aylward does not explicitly disclose a game machine.
Fujita discloses a game machine (pin ball machine 100, Fig 9) comprising a light emitting display device (display device 104), wherein the light emitting display device (104) comprises a plurality of light sources (first and second light sources, 4 and 5, respectively disposed on a light guide plate 3 in the display device 1 as shown in Fig 1 transposed with 104 in Fig 9), a light guide plate (light guide plate 3 disposed in 1 as shown in  Fig 1 transposed with 104 in Fig 9), and a plurality of optical modifiers (first and second prisms 31 and 32, respectively disposed on 3 of 1 as shown in Fig 1 transposed with Fig 9, wherein the first and second prisms 31 and 32, respectively, are analogous in at least position to the claimed plurality of recesses).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light emitting display device of Aylward in a game machine as taught in at least principle by Fujita for the benefit of added utility.


Allowable Subject Matter
Claims 6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 6:
The closest prior art of record, Aylward, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of the bottom area as set forth in the claim. Therefore, the claim is novel.
Since although it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05 II A), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize the form each of the microprojections of Aylward to the claimed form of each of the microprojections has a bottom area of 1,000 pm2 or more and 60,000 pm2 or less for the purpose of controlling an airgap distance.
However, a careful review of Aylward’s disclosure reveals that the microprojections (20) also have the functionality of scattering light as described in ¶ 0056. Therefore, it would not have been obvious to one of ordinary skill in the art before effective filing date of the claimed not have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the form of the microprojections of Aylward to the claimed form since such a modification would not provide an expected significant benefit at best. Therefore, the claim is non-obvious.
Re Claim 15:
The closest prior art of record, Aylward, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of the bottom area as set forth in the claim. Therefore, the claim is novel. Non-obviousness analysis for the claim would be similar to the analysis given for claim 6, above.
Re Claim 16:
The closest prior art of record, Aylward, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of the bottom area as set forth in the claim. Therefore, the claim is novel. Non-obviousness analysis for the claim would be similar to the analysis given for claim 6, above.
Re Claim 17:
The closest prior art of record, Aylward, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of the bottom area as set forth in the claim. Therefore, the claim is novel. Non-obviousness analysis for the claim would be similar to the analysis given for claim 6, above.

Re Claim 18:
The closest prior art of record, Aylward, fails to disclose, suggest, teach, or render obvious the combined structure and functionality of the bottom area as set forth in the claim. Therefore, the claim is novel. Non-obviousness analysis for the claim would be similar to the analysis given for claim 6, above.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
Regarding Claim 1 and applicable to independent claims 2 and 8, Applicant argues on pages 9-13 in the Remarks that Aylward and Fujita fails to disclose, teach, suggest, or render obvious “a microprojection group comprising a plurality of microprojections formed on the light guide plate and provided in a visual recognition region of the light guide plate, the microprojection group having a height and an arrangement that ensure a distance that interference fringes are not visually recognized in a case where the microprojection group is in contact with an object positioned to face the light guide plate and light is transmitted between the light guide plate and the object (emphasis added)”. The examiner respectfully disagrees and rebuts, below.
With further regard to formed on the light guide plate, Aylward at least suggests the microprojections (at least the circled beads 20) are formed by the configuration of 20 shown in Fig 3 of Aylward with the examiner’s annotations below.
Figure 3 of Aylward with the examiner’s annotations

    PNG
    media_image1.png
    681
    725
    media_image1.png
    Greyscale

In combination with the description in ¶ 0056 of a polymer layer 16 with beads 20 applied to at least one film of the multilayered light film 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting a plurality of microprojections formed on the light guide plate since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125). Further, there are a finite number of configurations for the plurality of microprojections In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007)), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the microprojections group to be formed on the on the light guide plate for at least the one of optimizing light (Aylward: ¶ 0056) and providing a space between the light guide plate and object. Therefore, the examiner is not persuaded.
With further regard to ensure a distance that interference fringes are not visually recognized, it necessarily occurs that there is some distance by the configuration of 20 between 13 and 14 in Fig 3. Further, it is at least suggested that distance ensures interference fringes are not visually recognizable by the description in ¶ 0056 of a layer provides control over the airgap between the film and may be adjusted (based) upon the size of the beads or particles 20 considered together with the description in ¶ 0055 of a more uniform airgap 16 over the entire length of the films 13, 14. Such an embodiment provides an optimum design for improved light uniformity. With improved light uniformity as the desired and optimized effect, undesirable lighting effects, specifically including interference fringes, would have been recognized as being at least mitigated by one of ordinary skill in the art before the effective filing date of the claimed invention.  Therefore, since the arrangement and height of microprojection group (20) controls the airgap, and the air gap improves light uniformity, it would have been obvious to 
However, on Page 13 in the Remarks, Applicant argues that in Fig 5 and Paragraph 0052 (describing Fig 1) of Aylward, the disclosure that spacing between the light guide films is minimized. Based on this disclosure it appears to be the Applicant’s position that minimizing a spacing between light guide films teaches away from ensuring a distance that interference fringes are not visible. The examiner disagrees with this argument for at least the reason that Aylward provides teachings of both minimizing a spacing between light guides and reducing moiré (both admitted by Applicant). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Aylward as at least suggesting a distance that interference fringes are not visually recognized. Therefore, the examiner is not persuaded.
With regard to the combination of Aylward and Fujita on Page 11 in the Remarks, Applicant appears to disagree with the rationale to combine but did not provide a reason as to why the examiner’s rationale was deficient. Therefore, the examiner is not persuaded.
With further regard to the light guide plate on Page 12 in the Remarks, Applicant argues that Aylward does not at least suggest an equivalent to a light guide plate by the disclosure of 
For the reasons above, the rejections to independent claims 1, 2, and 8 are sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875